Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 06/06/2022, in response to the rejection of claims 1-9 from the non-final office action, mailed on 01/06/2022, by amending claims 1-3, 5-6, 8 and canceling claims 4, 9, is acknowledged and will be addressed below.

Election/Restrictions
Claim 10 remains withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claims 7-8 are dependent from Claim 5. Therefore, the combined feature of Claims 5-8 must be shown or the feature(s) canceled from the claim(s). See the details in the 112 rejections below. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim interpretation
(1) Claims recite plural “section”. The “section” does not sufficiently limit boundary of a scope, rather it is a broadest term. Any component, or any sized portion of the component will be interpreted as a “section”. 

(2) In regards to the terms “solid” and “carrier” across the claim list,
First, the “solid” defines a state of a material contained in a container. The applicants claim an apparatus, which is a container, therefore, a state or property of the material contained in the claimed apparatus does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Consequently, when an apparatus of a prior art teaches a container, it will be considered meeting the limitation, regardless of the material state, such as a solid, liquid, or gas, in the container.

Second, the “carrier” defines an identity of the gas used in the container. Different naming the gas, such as a carrier, reactant, precursor, or inert, does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Consequently, when an apparatus of a prior art teaches a gas in a container, it will be considered meeting the limitation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) According to the amendment of Claims 5-6, Claims 5-6 appear to recite a feature of Fig. 8, which has a separate bottom plate 42 having openings 43. On the contrary, claims 7-8 appears to recite a feature of Fig. 9, which has plural trays 61-62. Therefore, the embodiment of claims 7-8 is a separate embodiment form the embodiment of claim 5-6.
However, claims 7-8 are dependent from Claims 5-6. Therefore, a final construction of the claim 8 must have all the features from the claim 5, but the applicants’ original disclosures never present such configuration having the combination of claims 5-8, therefore, due to the dependency, claims 7-8 has a new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “inner section fitting section” of Claim 1 is not clear, because it is not clear what the “an inner section” indicates. Does the “inner section” mean a separate section of the inner unit, which is different from the “inner unit”?
Plural nouns are arranged without any preposition, adjective, quotation mark or symbol, and the disclosure does not clearly explain what the term indicates and it merely repeat the same term.
For the purpose of examination on the merits, the “inner section fitting section” will be examined inclusive of “inner unit fitting section”.
Further, in case if it is a mere fitting section, it is respectfully requested to recite by an order, such as, “a first fitting section”, “a second fitting section”.

(2) The “wherein the inner unit has inner unit side walls, and the inner unit side walls have a bottom which removably fits onto the bottom section of the inner unit” of Claim 1 is not clear.
Due to the previous 112 issue, the applicants amend the “bottom section of the inner unit” to be “bottom of the inner unit”, see line 7 of claim 1. The examiner does not find a proper reason why the applicants use two terms “bottom of the inner unit” and “bottom section of the inner unit” in the same claim and what is different from each other.
For the purpose of examination on the merits, the “the bottom section of the inner unit” will be examined as the bottom of the inner unit, as amended.

(3) Claim 3 recites the “wherein the lid unit has a fitting section which removably fits onto a top of the inner unit”. There is insufficient antecedent basis for “a top of the inner unit”. Claim 3 is dependent from claim 2, and the claim 2 recites “a top of the inner unit”. Therefore, the “a top of the inner unit” of claim 3 should be “the top of the inner unit”.

(4) The “wherein a separate inner unit bottom plate is disposed in the inner unit bottom section, and the inner unit bottom plate has one or more bottom ventilation openings through which a carrier gas passes” of Claim 5 is not clear, because of:
First, again, the “bottom section of the inner unit” of claim 1 is amended to be “a bottom of the inner unit”, thus it is not clear what “the inner unit bottom section” indicates.
Second, the “a separate inner unit bottom plate is disposed in the inner unit bottom section” is interpreted to merely recite a bottom plate of the inner unit. Does it mean “another inner unit bottom plate” different from the bottom of the inner unit? If so, it is respectfully requested to amend the claim in a different way, such as “wherein a separate inner unit bottom plate is disposed above the bottom of the inner unit”.
Third, “the inner unit bottom plate has one or more” has an insufficient antecedent basis, it should be “the separate inner unit bottom plate has one or more”.

(5) The “wherein the inner unit side walls and the bottom section of the inner unit have complementary receiving elements configured and adapted to receive and hold protrusions from the inner unit bottom plate to thereby removably attach the inner unit bottom plate to the bottom section of the inner unit” of Claim 6 is not clear, because of:
First, it is not clear what the “complementary receiving elements” means, because the applicants’ original disclosure never presents what the “complementary receiving elements” is. The specification discloses a recess. If the term “complementary receiving element” means a recess to receive a protrusion, it is respectfully requested to use the term as disclosed. 
Second, again, the “bottom section of the inner unit” of claim 1 is amended to be “a bottom of the inner unit”, thus it is not clear what “the inner unit bottom section” indicates.
Third, “the inner unit bottom plate” has an insufficient antecedent basis, it should be “the separate inner unit bottom plate”, as recited in claim 5.

(6) Continued from 112 1st paragraph issue of claims 7-8, discussed in above, it raises new matter issue, thus it is not clear how the scope of the combination of the claims 5-8, which is never presented, is set forth.
For the purpose of examination, the claim 7 will be considered being dependent from the claim 1, and claim 8 will be considered being dependent from the claim 7.

(7) Claim 5-8 are not clear.
The applicants canceled the claim 4, but claims 5-8 are still dependent from the claim 4, thus it is not clear how the claims 5-8 construct the claimed apparatus, as claimed. The metes and bounds cannot be clearly determined.
An appropriate correction is respectfully requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
(1) As discussed in the 112 2nd paragraph above, claim 5-8 are still dependent from Claim 4. Therefore, the claims 5-8 cannot further limit the claim 4. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa (US 20140174955, hereafter ‘955) in view of Yamaga et al. (US 20010014267, hereafter ‘267).
Regarding to Claim 1, ‘955 teaches:
Apparatus for delivery of gas from solid phase sources (abstract, the claimed “A solid material container for gasifying a solid material contained therein and supplying the gasified solid material”);
A gas mixture of the sublimated vapor and the carrier gas flows out of an outlet channel 132 to a reaction chamber, buffer tank, or other desired destination (Fig. 6, [0043], the claimed “comprising a solid material discharge pipe which discharges a vapor of the solid material out of the solid material container”);
FIG. 4A shows the canister in an unassembled state and FIG. 4B in an assembled state. As noted above, the canister 102 can include an inner container 106, an outer container 108 ([0040]), and the canister material can be any material with good thermal conductivity that is inert to the solid phase gas source and sublimated vapor. Examples include aluminum (Al), copper (Cu), silver (Ag), and alloys thereof ([0041], note it is obvious both inner and outer containers are made of a metal, further a metal material for the container is well-known knowledge, the claimed “a metal outer unit, and a metal inner unit, wherein the inner unit is contained inside the outer unit”);
Fig. 4A shows a protrusion is formed on a bottom of the outer container and Fig. 4B shows the protrusion passes through a bottom of the inner container, for the purpose of fixing the inner container on the outer container (note, an opening of the bottom of the inner container is a fitting section, the claimed “and protrusion, formed on an inside of the outer unit, and a bottom of the inner unit has an inner section fitting section which removably fits onto the protrusion of the outer unit”).;
Fig. 4A shows the inner container has side walls (the claimed “wherein the inner unit has inner unit side walls”); 
 The inner container 106 includes multiple shelves 116 ([0036]), and the shelves may or may not be removable from the inner container 106 ([0040], note Fig. 4A shows the top and bottom plates of the inner container are formed by the shelves 116, thus the top and bottom shelves are removable from the side wall of the inner container 106, in other words, the bottom of the inner container is removably attached to a lower side, which is a bottom of the side wall of the inner container, the claimed “and the inner unit side walls have a bottom which removably fits onto the bottom section of the inner unit”).

Because Fig. 4A of ‘955 shows one protrusion, ‘955 is silent about the plural protrusions of Claim 1. 

However, when an object is hold or fixed on a surface, it is commonly well-known in the art that plural protrusions and plural recesses each corresponding to each protrusion are typically used, for the purpose of firmly fixing or holding. For instance, see ‘267.

‘267 is analogous art in the field of substrate processing (title). ‘267 teaches the table 41 is provided on its upper surface with, for example, three positioning projections 41a corresponding to the positioning recesses 36 of the cassette 3. When the cassette 3 is mounted on the table 41, the positioning projections 41a are fitted in the positioning recesses 36 of the cassette 3 to position the cassette 3 correctly on the table 41 ([0057]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted plural positioning projections on a bottom of the outer container of ‘955 and plural positioning recesses on a bottom of the inner container of ‘955, thus each positioning projection is fitted in the positioning recess, for the purpose of correctly positioning the inner container on the bottom of the outer container.

Regarding to Claim 2,
Fig. 4A of ‘955 shows the top and bottom plates of the inner container are formed by the shelves 116, thus the top shelf is a top lid (the claimed “further comprising a lid unit disposed on a top of the inner unit”);
‘955 further teaches holes 138 to permit gas flow between the separated volumes of the inner container 106 and the outer channel 136, and the holes 138 can be located such that they are at or near the tops of the separated volumes 122 to provide accessible volume for a solid phase gas source ([0045], the claimed “wherein the lid unit has at least one upper ventilation section through which a vapor of the gasified solid material flows”).

Regarding to Claim 3,
‘955 further teaches the shelves may or may not be removable from the inner container 106 ([0040], note the top shelf, which is a top lid, is removable from the inner container, thus when the top lid is attached to the inner container, the top lid is considered being removably attached to the inner container by a fitting section combining two components, the claimed “wherein the lid unit has a fitting section which removably fits onto a top of the inner unit”).

Regarding to Claim 5,
Fig. 6 of ‘955 shows the inner container, thus the lowest portion of the inner container can be interpreted as the bottom of the inner unit, and a shelf above the bottom can be interpreted as a separate bottom plate above the bottom (the claimed “wherein a separate inner unit bottom plate is disposed in the inner unit bottom section”);
‘955 further teaches A carrier gas 128 can be injected through a port 105 into the central tube 118, and exit through holes 124 in the central tube 118 into multiple separated volumes 122 ([0043]), the holes 124 can be located at or near the tops of the separated volumes 122 ([0040]), and holes 138 to permit gas flow, and the holes 138 can be located such that they are at or near the tops of the separated volumes 122 ([0045], note when the holes are “at the top of the volume”, it can be interpreted as the bottom plate has a ventilation opening, the claimed “and the inner unit bottom plate has one or more bottom ventilation openings through which a carrier gas passes”).

Regarding to Claim 7,
‘955 further teaches the shelves 116 create multiple separated volumes 122 within the canister 102. A solid phase gas source 114 fills a portion of the volume 122 above each shelf 116 ([0036], the claimed “wherein the inner unit has a plurality of trays which are disposed at predetermined intervals vertically and which are filled with the solid material”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘955 and ‘267, as being applied to Claim 5 rejection above, further in view of Baum et al. (US 20170342557, hereafter ‘557) and Lee et al. (US 20050183824, hereafter ‘824).
Regarding to Claim 6,
Fig. 4A shows the shelf has a smaller diameter than the inner diameter of the inner container, thus it is disposed inside the inner container.

‘955 and ‘267 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 6: wherein the inner unit side walls and the bottom section of the inner unit have complementary receiving elements configured and adapted to receive and hold protrusions from the inner unit bottom plate to thereby removably attach the inner unit bottom plate to the bottom section of the inner unit.

‘557 is analogous art in the field of vaporizer (title). ‘557 teaches the fritted disks could be arranged as shown in FIG. 7, which is an exploded perspective view of a fritted disk and spacer ring assembly 100 comprising fritted disks 102 and 104, maintained in spaced relation to one another by the intervening spacer ring 106, and with the fritted disk 104 being reposed on spacer ring 108. By this arrangement, a vaporizer vessel can be assembled in a simple and ready manner, by simply dropping in a spacer ring, placing a fritted disk on it, dropping in another spacer ring, placing a further fritted disk on the second spacer ring, etc. ([0125]).

‘824 is analogous art in the field of substrate processing apparatus (abstract). ‘824 teaches protrusion/groove type engagement structures respectively formed at the contact portions 330 (Fig. 5, [0071]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the inner container and the shelves of ‘955, such that the shelf is disposed on between side wall portion of the inner container, in other words, a lower surface of the shelf contacts a lower side wall of the inner container and an upper surface of the shelf contacts an upper side wall of the inner container, and further to have added protrusion/groove type engagement structures respectively formed at the contact portion of the side wall and the shelf, for the purpose of assembling the components in a simple and ready manner by simply dropping and placing on the components.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘955 and ‘267, as being applied to Claim 7 rejection above, further in view of Chaubey et al. (US 20090181168, cited in IDS, hereafter ‘168).
Regarding to Claim 8,
‘955 and ‘267 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 8: wherein the plurality of trays comprise at least one first tray which has an outer supporting section on side edges thereof and is smaller than an inner dimension of the outer unit, and at least one second tray, which has an inner supporting section in a central section thereof and is smaller than an outer dimension of the first tray for forming an outer flow path, wherein the first tray is disposed so as to form an overlapping vertical stack with a neighboring second tray, and a fluid flow path is provided between the first tray and the second tray passing through the outer flow path.

‘168 is analogous art in the field of sublimator (title). ‘168 teaches container 33 further comprises at least one disk disposed therein. The disk comprises a shelf, or horizontal support, for solid material. In certain embodiments, an interior disk 30 is disposed annularly within the container 33, such that the disk 30 includes an outer diameter or circumference that is less than the inner diameter or circumference of the container 33, forming an opening 31. Alternatively, an exterior disk 86 is disposed circumferentially within the container 33, such that the disk 86 comprises an outer diameter or circumference that is the same, about the same, or generally coincides with the inner diameter of the container 33. Exterior disk 86 forms an opening 87 disposed at the center of the disk. In further embodiments, a plurality of disks is disposed within container 33. In embodiments, the disks are stacked in an alternating fashion, wherein interior disks 30, 34, 36, 44 are vertically stacked within the container with alternating exterior disks 62, 78, 82, 86 (Fig. 1, [0035]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the inner container of ‘955 so to have a plurality of disks, which includes interior disks vertically stacked with alternating exterior disks, within container, for the purpose of providing solid precursor sublimator for the sublimation of solid precursors with short contact time, high flow rate, low maintenance, for the production of a stable, saturated carrier gas.

Response to Arguments
Applicants’ arguments filed on 06/06/2022 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, the applicants argue that Examiner deems the bottom shelf likewise to be a separate component that can be disassembled and reassembled and further that there must implicitly be a "fitting section" between this bottom and the wall 106. Unlike the lid 110, the Examiner cites no basis in the prior art document for these assertions. A prima facie case of obviousness is not established by conjecture and hindsight analysis. To the extent that there is a line in the drawings demarcing the bottom shelf from the sidewall, this is not necessarily implcit of some fitted connection meeting the claim limitations. The office action asserts that the recited structure of previous claim 4 is inherent as long as the two sections are capable of being dissassembled. Inherency means it must be there. "The inner unit side walls have a bottom which removably fits onto the bottom section of the inner unit" is not necesarily present in all possible permutations, see page 5.
The argument is found not persuasive.
The examiner maintains the bottom shelf 116 of the inner container 106 of ‘955 is clearly removable.
‘955 clearly teaches the inner container 106 includes multiple shelves 116 ([0036]), and the shelves may or may not be removable from the inner container 106 ([0040]), therefore, the bottom, which is formed by the shelf 116, is removable.
Again, ‘955 clearly teaches the feature, therefore, no need to set forth a prima facie case of obviousness to be established by conjecture and hindsight analysis.

Further, regardless of the teaching of ‘955, the examiner maintains the teaching of the removable lid of the outer container 108 is clearly applicable to both lid and bottom of the inner container 106. The lid and bottom of the inner container 106 is formed from the shelves 116. When the lid shelf is configured to be removable by teaching of the lid of the outer container, it is obvious that the bottom shelf is configured to be removable, because they are the same part. Emphasized again, this is not inherency. Inherency is a matter of anticipation. The examiner never asserts the “inherency”. In the OA, the examiner clearly asserts, it is obvious that separate part is capable of being removable. It does not mean “inherency”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718